UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32936 HELIX ENERGY SOLUTIONS GROUP, INC. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 95–3409686 (I.R.S. Employer Identification No.) 3505 West Sam Houston Parkway North Suite 400 Houston, Texas (Address of principal executive offices) (Zip Code) (281) 618–0400 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer“ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[√] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [√] As of July 18, 2014, 105,541,539 shares of common stock were outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Balance Sheets – June 30, 2014 (Unaudited) and December 31, 2013 3 Condensed Consolidated Statements of Operations (Unaudited) – Three months ended June 30, 2014 and 2013 4 Condensed Consolidated Statements of Operations (Unaudited) – Six months ended June 30, 2014 and 2013 5 Condensed Consolidated Statements of Comprehensive Income (Unaudited) – Three and six months ended June 30, 2014 and 2013 6 Condensed Consolidated Statements of Cash Flows (Unaudited) – Six months ended June 30, 2014 and 2013 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 41 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 6. Exhibits 41 Signatures 42 Index to Exhibits 43 2 Table of Contents PART I.FINANCIAL INFORMATION Item1.Financial Statements HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for uncollectible accounts of $5,971 and $2,234, respectively Unbilled revenue Costs in excess of billing Income tax receivable, net — Current deferred tax assets Other current assets Total current assets Property and equipment Less accumulated depreciation ) ) Property and equipment, net Other assets: Equity investments Goodwill Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Income tax payable — Current maturities of long-term debt Total current liabilities Long-term debt Deferred tax liabilities Other non-current liabilities Total liabilities Commitments and contingencies Shareholders' equity: Common stock, no par, 240,000 shares authorized, 105,535 and 105,640 shares issued, respectively Retained earnings Accumulated other comprehensive loss ) ) Total controlling interest shareholders' equity Noncontrolling interests — Total equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share amounts) Three Months Ended June 30, Net revenues $ $ Cost of sales Gross profit Loss on disposition of assets ) ) Selling, general and administrative expenses ) ) Income from operations Equity in earnings (losses) of investments ) Net interest expense ) ) Loss on early extinguishment of long-term debt — ) Other expense, net ) ) Other income – oil and gas Income before income taxes Income tax provision Net income from continuing operations Loss from discontinued operations, net of tax — ) Net income, including noncontrolling interests Less net income applicable to noncontrolling interests — ) Net income applicable to Helix $ $ Basic earnings per share of common stock: Continuing operations $ $ Discontinued operations — — Net income per common share $ $ Diluted earnings per share of common stock: Continuing operations $ $ Discontinued operations — — Net income per common share $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share amounts) Six Months Ended June 30, Net revenues $ $ Cost of sales Gross profit Loss on commodity derivative contracts — ) Gain (loss) on disposition of assets, net ) Selling, general and administrative expenses ) ) Income from operations Equity in earnings of investments Net interest expense ) ) Loss on early extinguishment of long-term debt — ) Other expense, net ) ) Other income – oil and gas Income before income taxes Income tax provision Net income from continuing operations Income from discontinued operations, net of tax — Net income, including noncontrolling interests Less net income applicable to noncontrolling interests ) ) Net income applicable to Helix $ $ Basic earnings per share of common stock: Continuing operations $ $ Discontinued operations — Net income per common share $ $ Diluted earnings per share of common stock: Continuing operations $ $ Discontinued operations — Net income per common share $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (in thousands) Three Months Ended June 30, Net income, including noncontrolling interests $ $ Other comprehensive income (loss), net of tax: Unrealized loss on hedges arising during the period ) ) Reclassification adjustments for loss included in net income Income taxes on unrealized loss on hedges Unrealized loss on hedges, net of tax ) ) Foreign currency translation gain (loss) ) Other comprehensive income (loss), net of tax ) Comprehensive income Less comprehensive income applicable to noncontrolling interests — ) Comprehensive income applicable to Helix $ $ Six Months Ended June 30, Net income, including noncontrolling interests $ $ Other comprehensive income (loss), net of tax: Unrealized loss on hedges arising during the period ) ) Reclassification adjustments for loss included in net income Income taxes on unrealized (gain) loss on hedges ) Unrealized gain (loss) on hedges, net of tax ) Foreign currency translation gain (loss) ) Other comprehensive income (loss), net of tax ) Comprehensive income Less comprehensive income applicable to noncontrolling interests ) ) Comprehensive income applicable to Helix $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income, including noncontrolling interests $ $ Adjustments to reconcile net income, including noncontrolling interests, to net cash provided by (used in) operating activities: Income from discontinued operations — ) Depreciation and amortization Amortization of deferred financing costs Stock-based compensation expense Amortization of debt discount Deferred income taxes Excess tax from stock-based compensation ) ) (Gain) loss on disposition of assets, net ) Loss on early extinguishment of debt — Unrealized loss and ineffectiveness on derivative contracts, net 69 Changes in operating assets and liabilities: Accounts receivable, net ) ) Other current assets ) Income tax payable, net of income tax receivable ) ) Accounts payable and accrued liabilities ) Oil and gas asset retirement costs ) ) Other noncurrent, net ) Net cash provided by operating activities Net cash used in discontinued operations — ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Distributions from equity investments, net Proceeds from sale of assets Acquisition of noncontrolling interests ) — Net cash provided by (used in) investing activities ) Net cash provided by discontinued operations — Net cash provided by (used in) investing activities ) Cash flows from financing activities: Borrowings under revolving credit facility — Repayment of revolving credit facility — ) Repurchase of Convertible Senior Notes due 2025 — ) Repayment of term loans ) ) Repayment of MARAD borrowings ) ) Deferred financing costs — ) Distributions to noncontrolling interests ) ) Repurchases of common stock ) ) Excess tax from stock-based compensation Exercise of stock options, net and other — ) Proceeds from issuance of ESPP shares — Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents Cash and cash equivalents: Balance, beginning of year Balance, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note1— Basis of Presentation and Recent Accounting Standards The accompanying condensed consolidated financial statements include the accounts of Helix Energy Solutions Group, Inc. and its wholly- and majority-owned subsidiaries (collectively, "Helix" or the "Company").Unless the context indicates otherwise, the terms "we," "us" and "our" in this report refer collectively to Helix and its wholly- and majority-owned subsidiaries.All material intercompany accounts and transactions have been eliminated.These unaudited condensed consolidated financial statements have been prepared pursuant to instructions for the Quarterly Report on Form 10-Q required to be filed with the Securities and Exchange Commission (the “SEC”), and do not include all information and footnotes normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles. The accompanying condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) and are consistent in all material respects with those applied in our 2013 Annual Report on Form 10-K (“2013 Form 10-K”).The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the financial statements and the related disclosures.Actual results may differ from our estimates.We have made all adjustments (which were normal recurring adjustments unless otherwise disclosed herein) that we believe are necessary for a fair presentation of the condensed consolidated balance sheets, statements of operations, statements of comprehensive income, and statements of cash flows, as applicable.The operating results for the three- and six-month periods ended June 30, 2014 are not necessarily indicative of the results that may be expected for the year ending December 31, 2014.Our balance sheet as of December 31, 2013 included herein has been derived from the audited balance sheet as of December 31, 2013 included in our 2013 Form 10-K.These unaudited condensed consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements and notes thereto included in our 2013 Form 10-K. Certain reclassifications were made to previously-reported amounts in the consolidated financial statements and notes thereto to make them consistent with the current presentation format. In April 2014, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) No. 2014-08, “Presentation of Financial Statements (Topic 205) and Property, Plant, and Equipment (Topic 360): Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity”.This ASU changes the criteria for determining which disposals can be presented as discontinued operations and modifies related disclosure requirements.Under the new guidance, a discontinued operation is defined as a disposal of a component or group of components that is disposed of or is classified as held for sale and represents a strategic shift that has or will have a major effect on an entity’s operations and financial results.The ASU applies prospectively to new disposals and new classifications of disposal groups as held for sale that occur within annual periods beginning on or after December 15, 2014, including interim periods.The adoption of this ASU is not expected to have a significant effect on our consolidated financial statements. In May 2014, the FASB issued ASU No. 2014-09, “Revenue from Contracts with Customers (Topic 606)”.This ASU provides a single five-step approach to account for revenue arising from contracts with customers.The ASU requires entities to recognize revenue in a way that depicts the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services.This guidance is effective prospectively for annual reporting periods beginning after December 15, 2016, including interim periods.Early adoption is not permitted.The guidance permits companies to either apply the requirements retrospectively to all prior periods presented, or apply the requirements in the year of adoption through a cumulative adjustment.We are currently evaluating which transition approach to use and the potential impact the adoption of this new standard may have on our consolidated financial statements. 8 Table of Contents Note2— Company Overview Our Operations We are an international offshore energy company that provides specialty services to the offshore energy industry, with a focus on well intervention and robotics operations.We seek to provide services and methodologies that we believe are critical to developing offshore reservoirs and maximizing production economics.We provide services primarily in deepwater in the Gulf of Mexico, North Sea, Asia Pacific and West Africa regions.Our “life of field” services are segregated into four business segments: Well Intervention, Robotics, Subsea Construction and Production Facilities (Note11).Our Subsea Construction segment was significantly diminished following the sale of substantially all of our assets related to this reportable segment during 2013 and early 2014 (see Note2 to our 2013 Form 10-K and Note2 to our Quarterly Report on Form 10-Q for the three-month period ended March31, 2014).Our Production Facilities segment includes the Helix Producer I (“HPI”) vessel (which we now own 100% after acquiring our minority partner’s noncontrolling interests in the entity that owns the vesselfor $20.1 million in February2014) as well as our equity investments in Deepwater Gateway, L.L.C. (“Deepwater Gateway”) and Independence Hub, LLC (“Independence Hub”) (Note5).The Production Facilities segment also includes the Helix Fast Response System (“HFRS”), which provides certain operators access to our Q4000 and HPI vessels. Discontinued Operations In February2013, we sold Energy Resource Technology GOM, Inc. (“ERT”), a former wholly-owned U.S. subsidiary that conducted our oil and gas operations in the Gulf of Mexico, for $624 million plus additional consideration in the form of overriding royalty interests in ERT’s Wang well and certain exploration prospects.As a result, we have presented the historical operating results of our former Oil and Gas segment as discontinued operations in the accompanying condensed consolidated financial statements.See Note3 to our 2013 Form 10-K for additional information regarding our discontinued operations and Note6 regarding the use of a portion of the sale proceeds to reduce our indebtedness under our former credit agreement. Note3— Details of Certain Accounts Other current assets and other assets, net consist of the following (inthousands): June 30, December 31, Note receivable (1) $ $
